114 F.3d 1194
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jennirose LAVENDER, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 96-15637.
United States Court of Appeals, Ninth Circuit.
Submitted May 9, 1997.*Decided May 19, 1997.

Before:  PREGERSON, NOONAN and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Having reviewed the record independently, we conclude, for the reasons set out in the district court's order granting defendant's motion for summary judgment, that there was substantial evidence on the whole record to support the decision of the Social Security Administration and that the Administrative Law Judge did not err with respect to the matters raised by Appellant.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3